Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 7 is limited to a moisture absorption system. However, among the dependent claims, claims 2-4 are listed. They should be renumbered as claims 11-13. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is limited to a method for producing chocolate. However, steps a)- d) recite food products; for instance “grinding food products”.  Since the method clearly recites “chocolate production”, the materials being processed are expected to be the ingredients for making chocolate. The phrase “food products” is ambiguous. The phrase “food products” in claims 2-6 should also be corrected. 
Claim 1 recites “a single stage chocolate production”. However, multiple steps of claims 1-6 do not appear to encompass “a single stage chocolate production”. Clarification of claim language is required. 
Claim 2 recites “grinding food product for approximately a predetermined number of days”, h) during g), i) during g). However, h) recites absorbing moisture and i) maintaining temperature.  It appears that steps h) and i) should be part of step g), because moisture absorption and maintaining temperature take place during step g). 
Claim 7 is limited to a moisture absorption system. The phrase “a container, defining a base member” is ambiguous. It is suggested to amend the language of claim 7 to a make it clearer. 
It appears that for a “single stage chocolate production method”, steps a) to x) recited in claims 1 through 6 should be subsequent steps in a single claim, omitting redundant steps. This is only a suggestion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saal et al. (US 2016/0205963; hereinafter R1)
Claim 1 is a single-stage chocolate production method comprising grinding, filtering, outgassing, dispensing and cleaning the grinder. 
For examination purposes, the phrase “food products” in claim 1 and its dependent claims has been interpreted as “raw ingredients”. 
Claim 1 - R1 discloses a method for producing chocolate wherein a batch of ingredients is received in a chamber. The ingredients are ground in the chamber. The ground batch of materials is refined in the chamber. The refined material is conched in the chamber. The conched material is tempered to produce a chocolate product. Extracting (dispensing) the chocolate product from within the chamber. The last step is molding the chocolate product. (Fig. 13)
Claim 1, 2 -R1 discloses that chocolate processing may include: grinding, refining, mixing, conching, tempering, extracting, molding, cooling, heating and other processing steps/techniques. [0003]
Claims 1, 2, 3, 6 - R1 discloses that it is desirable to perform the various steps of the production process (grinding, refining (filtering), conching, tempering, extracting (dispensing), molding, etc. within the same system that is a tabletop or benchtop that includes temperature control and cleaning in between production batches. [0004]. 
Claims 1, 3, 4, 5 - R1 discloses that the mold functions to receive material from chamber through the extraction aperture. One or more outgassing ports for the removal of bubbles present within the material that exits the chamber may be included. [0086]
Claim 1 - R1 discloses the details of a method for manufacturing chocolate. In the method, a batch of ingredients is received within a chamber. The batch is ground within the chamber resulting in a ground mixture. The mixture is then refined, conched and extracted from within the chamber. Additionally, the method may include heating the materials within the chamber and cooling the materials. The method may be performed in a batch mode (all steps in the same chamber) or it may be conducted continuously. [0098]
Claim 1 - R1 discloses that the batch of ingredients includes cocoa butter, vanilla, sugar, spices, milk, milk powder, fruits, nuts and any other suitable additives. [0099]
Claim 1 - R1 discloses that refining the ingredients includes ball milling. Refining may include homogenizing the ingredients or any other suitable refining technique. [0100]
R1 details the conching process including adding liquid to the refined mixture to change the viscosity of the refined mixture. [0102]
R1 discloses that the method may include a step of tempering the chocolate product. The tempering process may be multiple steps of heating and cooling of the product. [0103]
Claim 5 - The method comprises extracting the chocolate product from within the chamber to remove the chocolate product from the chamber after necessary processing has occurred. [0104]
Claim 1 - R1 teaches that extracting (removal ) of the chocolate product may include filtering of the mixture. [0106]
Claim 6 is limited to steps for cleaning the chamber. Since R1 contemplates a cleaning step, claim 6 would have been motivated. However, steps in claim 6 are conventional steps for cleaning food processing equipment. 
Therefore, a method of chocolate production as presently claimed would have been obvious over the teachings of R1.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saal et al. (US 2016/0205963; hereinafter R1) in view Hanselmann (US 2006/0121175, hereinafter R2)
R1 sets forth a comprehensive method of chocolate production. However, R1 is silent to moisture absorption from the processed chocolate product.
R2 notes (reciting Minifie (Chocolate, Cocoa and Confectionery)) the importance of minimizing the introduction of water in chocolate processing in order to maintain a desired viscosity. Furthermore, according to R2 the moisture content of the chocolate product may be manipulated for stability and physical characteristics.
Therefore, inclusion of a “moisture absorption” step as recited in claim 2 would have been obvious. 
Based on the disclosures of R1-R2, it would have been obvious to one of ordinary skill in the art to modify R1’s process by incorporating a moisture absorption step as motivated by R2.  Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in performing the chocolate production method as presently claimed. 
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Siggelin (US 3,193,985; hereinafter R3).
Claim 7 is limited to a moisture absorption system comprising a container that contains plurality of molecular sieves. The moisture is absorbed from the container volume.
R3 discloses a method and apparatus for dehumidification of gases. (Title)
R3 discloses a system wherein humid air is passed through a bed of granular desiccant for generating dried air that can be recirculated. (The whole document)
Claim 7 - R3 discloses that moisture absorption of the bed depends on the depth of the desiccant and may vary from a couple of inches to a couple of feet, depending on the moisture absorbing capacity desired. (col. 1, lines 36-41)
Claim 7 - The moisture absorbing system comprises cylindrical containers comprising beds of desiccant material.  (col. 3, lines 20-24)
Claim 7 - Cylindrical containers are connected by ducts. (col. 3, lines 25-35)
R3 discloses a circulation system wherein dehumidification and regeneration are continued for 2 hours. (col. 4, lines 59-72)
Fig. 1 depicts the system for dehumidifying air wherein the containers comprising a desiccant; include heating and cooling coils. 
Renumbered claim 12 (number 3 under claim 7) is limited to the use of molecular sieve. Use of molecular sieve for dehydration purposes, especially for gasses, is conventional knowledge in the art. 
Therefore, R3 sets forth the full concept of the system of claim 7. Modifications in the design of the system would have been within one’s ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791